Case 3:21-cv-00159-DJN-EWH Document 3 Filed 03/31/21 Page 1 of 1 PagelD# 11

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division

RONALD WAYNE LEWIS,
Plaintiff,

V. Civil No. 3:21¢ev159 (DJN)
RICHMOND POLICE DEPARTMENT, e¢ ai.,
Defendants.
ORDER
(Dismissing Action Without Prejudice)
In accordance with the accompanying Memorandum Opinion, it is hereby ORDERED

that:

l., Plaintiff's request to proceed in forma pauperis is hereby DENIED:

2. The action is hereby DISMISSED WITHOUT PREJUDICE; and,

3. If Plaintiff wishes to proceed with this action, he may submit a new complaint
with the full $400 filing fee. The Court will process such a complaint as a new
civil action.

Should Plaintiff desire to appeal, written notice of appeal must be filed with the Clerk of
the Court within thirty (30) days of the date of entry hereof. Failure to file a notice of appeal
within that period may result in the loss of the right to appeal.

Let the Clerk file a copy of this Order electronically and send a copy to Plaintiff.

It is so ORDERED.

/s/ /
David J. Novak

United States District Judge
Richmond, Virginia
Dated: March 31, 2021

 
